980 So.2d 1195 (2008)
Christopher PAYNE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1528.
District Court of Appeal of Florida, Third District.
April 30, 2008.
Bennett H. Brummer, Public Defender, and Roy A. Heimlich, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
We affirm the appellant's conviction and sentence as we find the trial court did not abuse its discretion in permitting testimony that the police were responding to a dispatch call involving the same vehicle driven by appellant. Collier v. State, 701 So.2d 1197 (Fla. 3d DCA 1997)(distinguishing Conley v. State, 620 So.2d 180 (Fla. 1993)). Assuming, arguendo, that some of the testimony admitted was covered by the court's in limine motion, any abuse in admitting the testimony was harmless error.
Additionally, as to the second issue raised by the appellant, we find no fundamental error in the jury instruction given by the court. Archer v. State, 673 So.2d 17 (Fla.1996)(relief from unobjected-to errors in jury instruction appropriate only if appellate court finds error to be fundamental); State v. Delva, 575 So.2d 643, 644-45 (Fla.1991)(finding error in giving jury instruction to be fundamental only when error reaches "into the validity of the trial itself to the extent that a verdict of guilty could not have been obtained without the assistance of the alleged error.").
Affirmed.